Case 18-05115-bem           Doc 12   Filed 03/28/19 Entered 03/28/19 14:51:52   Desc Main
                                     Document Page 1 of 16
 
 
 
 
 
 
 
  IT IS ORDERED as set forth below:
 
 
 
  Date: March 28, 2019
                                       _________________________________
 
                                                Barbara Ellis-Monro
                                           U.S. Bankruptcy Court Judge
 
 
  ________________________________________________________________
 
 
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

    IN RE:

    Gary Buford Harrell and Gloria Jean Harrell,           CASE NO. 18-53081-BEM

             Debtors.
                                                           CHAPTER 7

    Renasant Bank f/k/a Merchants and Farmers
    Bank,

             Plaintiff,
                                                           ADVERSARY PROCEEDING NO.
    v.                                                     18-5115-BEM

    Gloria Jean Harrell,

             Defendant.

                               ORDER GRANTING IN PART AND
                          DENYING IN PART PLAINTIFF’S MOTION FOR
                                   SUMMARY JUDGMENT




                                                    
Case 18-05115-bem        Doc 12     Filed 03/28/19 Entered 03/28/19 14:51:52           Desc Main
                                    Document Page 2 of 16
                                                      



I.     PROCEDURAL BACKGROUND

               This matter comes before the Court on Plaintiff Renasant Bank’s Motion for

Summary Judgment (the “Motion”) [Doc. 7], filed November 20, 2018. In the Motion, Plaintiff

seeks a determination that a debt owed to it by Defendant Gloria Jean Harrell is nondischargeable

pursuant to 11 U.S.C. §§ 523(a)(2)(A) and (a)(6). This Court has jurisdiction pursuant to 28 U.S.C.

§ 157(b)(2)(I). For the reasons set forth below, the Motion will be granted as to the § 523(a)(6)

claim and denied as to the § 523(a)(2)(A) claim.

II.    SUMMARY JUDGMENT STANDARD

               Summary judgment is governed by Fed. R. Bankr. P. 7056 and Fed. R. Civ. P. 56,

which provides that the “court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The substantive law applicable to the case determines which facts are

material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S. Ct. 2505, 2510 (1986).

               The moving party has the burden of establishing its entitlement to summary

judgment. Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The moving party

must identify the pleadings, discovery materials, or affidavits that show the absence of a genuine

issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553 (1986).

Once this burden is met, the nonmoving party cannot merely rely on allegations or denials in its

own pleadings to defeat summary judgment. Anderson, 477 U.S. at 249, 106 S. Ct. at 2510

(citations omitted); see Fed. R. Civ. P. 56(c)(1).

               In deciding a motion for summary judgment, the Court views the evidence and

reasonable inferences in favor of the nonmoving party. Gray v. Manklow (In re Optical Tech.,

Inc.), 246 F.3d 1332, 1334 (11th Cir. 2001). Material facts contained in the moving party’s

                                                     2 
 
Case 18-05115-bem                               Doc 12         Filed 03/28/19 Entered 03/28/19 14:51:52   Desc Main
                                                               Document Page 3 of 16
                                                                           


statement of material facts that are not specifically controverted by the nonmoving party will be

deemed admitted. BLR N.D. Ga. 7056-1(a)(2). In a dischargeability action, the objecting creditor

must prove its case by a preponderance of the evidence. Grogan v. Garner, 498 U.S. 279, 291, 111

S. Ct. 654, 661 (1991).

III.          FACTS

                      A. The Statement of Material Facts

                             BLR (“Local Rule”) 7056-1 provides, in relevant part:

              The respondent to a motion for summary judgment shall attach to the response a
              separate and concise statement of material facts, numbered separately, as to which
              the respondent contends a genuine issue exists to be tried. Response should be made
              to each of the movant's numbered material facts. All material facts contained in the
              moving party's statement that are not specifically controverted in respondent's
              statement shall be deemed admitted.

BLR 7056-1(a)(2). Plaintiff filed its Statement of Material Undisputed Facts (the “SMF”) with the

Motion. [Doc. 7-1]. Defendant has not filed a response to the SMF that complies with BLR 7056-

1(a)(2). Accordingly, all material facts in the SMF are deemed admitted. They are reproduced

below, along with allegations from the complaint that Defendant admitted in her answer.1

                             Defendant’s debt obligations to Plaintiff arise from four separate lawsuits in

Georgia and Florida that Plaintiff, by way of its predecessor in interest, Merchants & Farmers

Bank, filed against Defendant and certain family members and associated companies. [Doc. 1 ¶ 5;

Doc. 6 ¶ 5]. In total, those lawsuits sought to collect on a debt owed by Defendant as a result of

certain unpaid loan obligations, together totaling more than $3 million. [Doc. 1 ¶ 6; Doc. 6 ¶ 5].




                                                            
1
  Defendant admits that the Consent Order and Summary Judgment Order (collectively, the “Orders”) are attached to
the SMF. [Doc. 6 at 2 ¶ 7]. This Court further finds that the Orders can be presented in a form that would be admissible
in evidence at trial. See Fed. R. Civ. P. 56(c); Fed. R. Bankr. P. 7056 (Fed. R. Civ. P. 56 applies in bankruptcy
proceedings). Although Plaintiff requests that the Court take judicial notice of the Orders, this is not necessary. [SMF
at 2 n. 2].

                                                                          3 
 
Case 18-05115-bem                               Doc 12         Filed 03/28/19 Entered 03/28/19 14:51:52   Desc Main
                                                               Document Page 4 of 16
                                                                           


                             On February 4, 2011, Plaintiff filed suit against Defendant in Fulton County

Superior Court, in an action entitled Merchants & Farmers Bank v. Gloria Jean Harrell, Rhonda

Lee Barney, Gloria Whitney Harrell a/k/a Whitney Harrell, Gloria’s House of Hope, Inc., and

Furniture Consignment Boutique Corporation, Civil Action File No.: 2011CV196112 (the

“Superior Court Case”). [SMF ¶ 1]. In the Superior Court Case, Plaintiff asserted claims of

fraudulent transfer and fraudulent conveyance pursuant to O.C.G.A. §§ 18-2-74(a) and 18-2-75(a)-

(b). [SMF ¶ 2]. The Superior Court Case was filed in the name of Plaintiff’s predecessor-in-

interest, Merchants & Farmers Bank. [SMF n.1]. During the pendency of the Superior Court Case,

Merchants & Farmers Bank merged with Plaintiff.2 [Id.].

                             On May 9, 2012, the Superior Court of Fulton County (the “Superior Court”)

entered an order granting Plaintiff’s motion for summary judgment (the “Summary Judgment

Order” or “SJO”) in which it held that Defendant was liable to Plaintiff for certain fraudulent

transfers (collectively, the “Transfers”), including the transfer of her residence to her daughters

(the “House Transfer”), as well as cash transfers totaling over $500,000.00 to one of her daughters

and certain entities held by family members. [SMF ¶ 3; Doc. 1 ¶ 9; Doc. 6 ¶ 7]. In the Summary

Judgment Order, the Superior Court found that Defendant’s transfer of the house and cash were

fraudulent transfers as a matter of law under both O.C.G.A. § 18-2-74(a)(1), actual fraud, and

O.C.G.A. § 18-2-75(a)3, constructive fraud. [SMF ¶ 4; Doc. 1 ¶ 9; Doc. 6 ¶ 7]. Accordingly, the

Superior Court found that Plaintiff was entitled to relief under Georgia’s Uniform Fraudulent

Transfer Act, O.C.G.A. § 18-2-70, et seq. [SMF ¶ 5; Doc. 1 ¶ 9; Doc. 6 ¶ 7].


                                                            
2
  Exhibit A to Plaintiff’s Motion consists of documentation of the merger of Merchants & Farmers Bank into Plaintiff.
[Doc. 7-2].
3
 This section of the Georgia Code was listed as O.C.G.A. § 18-2-75(2) in the SMF, but the Court believes this was a
scrivener’s error. The relevant Georgia Code section, and the one cited in the Summary Judgment Order, is O.C.G.A.
§ 18-2-75(a). [See, e.g., Doc. 1-2 at 2].

                                                                          4 
 
Case 18-05115-bem                               Doc 12         Filed 03/28/19 Entered 03/28/19 14:51:52   Desc Main
                                                               Document Page 5 of 16
                                                                           


                             The Georgia Court of Appeals affirmed the Summary Judgment Order and the

Georgia Supreme Court denied Defendant’s petition for a writ of certiorari. [SMF ¶ 6; Doc. 1 ¶

11, 12; Doc. 6 ¶ 7]. After Defendant exhausted her appeal options, the Superior Court set the case

for a trial on damages. [Doc. 1 ¶ 13; Doc. 6 ¶ 7]. On December 10, 2013, Defendant and her co-

defendants in the underlying case entered into a Consent Order and Final Judgment for Equitable

Relief (the “Consent Order”) by and through their counsel of record. [SMF ¶ 7].4

                             In the Consent Order, Defendant acknowledged and agreed that the Superior Court

previously found that “the House Transfer and the Money Transfers were fraudulent as a matter

of law under O.C.G.A. § 18-2-74(a)(1) in that they were completed with the actual intent to hinder,

delay, and defraud.” [SMF ¶ 8]. Defendant also acknowledged and agreed that “The [Superior

Court] also found that the House Transfer and the Money Transfers were the result of willful and

malicious conduct and resulted in injury to [Plaintiff].” [SMF ¶ 9]. In the Consent Order, the Court

awarded Plaintiff a final monetary judgment against Defendant and her co-defendants in the

underlying case, jointly and severally, in the amount of $1 million. [SMF ¶ 10].

                             On February 23, 2018, Defendant and her husband filed their voluntary petition for

Chapter 7 bankruptcy. [SMF ¶ 11]. In her petition, Defendant stated that she was seeking to avoid

Plaintiff’s judgment lien pursuant to 11 U.S.C. § 522(f).5 [SMF ¶ 12; Case No. 18-53081, Doc. 1

at 54]. On May 29, 2018, Plaintiff filed its Complaint Objecting to Dischargeability of Debt

Pursuant to 11 U.S.C. § 523. [Doc. 1].




                                                            
4
  Plaintiff attached documents from the Superior Court Case to its Motion, including the original complaint, the
Summary Judgment Order, the appellate orders, and the Consent Order. [Doc. 7-3, 7-4, 7-5, 7-6].
5
  Defendant and her husband received a discharge on June 6, 2018, and their bankruptcy case was closed on October
23, 2018. The docket in the bankruptcy case does not reflect any motions to avoid lien pursuant to 11 U.S.C. § 522(f)
filed against Plaintiff or any other entity. [See Case No. 18-53081].

                                                                          5 
 
Case 18-05115-bem         Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52               Desc Main
                                    Document Page 6 of 16
                                                    


IV.    ANALYSIS

           A. Collateral Estoppel

               Plaintiff contends it is entitled to summary judgment based on collateral estoppel.

“Collateral estoppel principles apply to dischargeability proceedings.” St. Laurent v. Ambrose (In

re St. Laurent), 991 F.2d 672, 675 (11th Cir. 1993) (citing Grogan v. Garner, 498 U.S. 279, 285

n.11, 111 S. Ct. 654, 658 n.11 (1991)). “If the prior judgment was rendered by a state court, then

the collateral estoppel law of that state must be applied to determine the judgment's preclusive

effect.” Id. at 675-76. See also Migra v. Warren City Sch. Dist. Bd. of Educ., 465 U.S. 75, 81, 104

S. Ct. 892, 896 (1984) (“It is now settled that a federal court must give to a state-court judgment

the same preclusive effect as would be given that judgment under the law of the State in which the

judgment was rendered.”).

               The Supreme Court of Georgia has explained collateral estoppel as follows:

               Collateral estoppel precludes the re-adjudication of an issue that has
               previously been litigated and adjudicated on the merits in another
               action between the same parties or their privies. Collateral estoppel
               requires identity of the parties and their privies in both actions.
               However, collateral estoppel does not require precise identity of the
               claim—so long as an issue was determined in the previous action
               and there is identity of the parties or their privies, that issue may not
               be re-litigated, even as part of a different claim. Collateral estoppel
               not only precludes those issues that actually were litigated and
               decided in the previous action, it also precludes issues that
               necessarily had to be decided in order for the previous judgment to
               have been rendered.

In re T.M.G., 275 Ga. 543, 544, 570 S.E.2d 327, 329 (2002) (footnotes omitted). Thus, to prevail

under a theory of collateral estoppel on any of its claims, Plaintiff must establish identity of the

parties or their privies, identity of the issues, and actual litigation and determination of the issues

in the Superior Court Case.




                                                  6 
 
Case 18-05115-bem         Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52              Desc Main
                                    Document Page 7 of 16
                                                    


                Plaintiff has supplied two orders from the Superior Court: the Summary Judgment

Order and the Consent Order. The Summary Judgment Order sets forth facts regarding the

Defendant’s transfer of her residence to her daughters, Defendant’s transfer of $250,000 to

Furniture Consignment, Defendant’s transfer of $100,000 to her non-profit organization, and

Defendant’s transfer of $155,000 to her daughter.

                At the time of all the Transfers, Plaintiff held claims totaling more than $3 million

against Defendant, arising from a September 30, 3010 Florida court judgment on a promissory

note in the amount of $472,702.85 and a separate promissory note in the original amount of

$2,845,000. Plaintiff had begun making demands on the separate note around September 16, 2010.

Also by September 2010, Defendant was insolvent and unable to pay her bills as they became due.

[SJO at 2-3].

                With respect to the residence, Defendant transferred the residence to her daughters

by deed of gift dated November 5, 2010, for no exchange of money. [SJO at 3]. Defendant

continued to reside at the residence, and the residence remained on Defendant’s insurance policy

after the Transfers. [SJO at 3]. As a result, the Superior Court found Plaintiff established five

badges of fraud, including (1) the residence was transferred to insiders; (2) Defendant retained

control or possession of the residence after the transfer; (3) prior to the transfer, Defendant had

been sued or threatened with suit; (4) Defendant was insolvent at the time of the residence transfer

or became insolvent shortly thereafter; and (5) the transfer occurred after Defendant incurred a

substantial debt to Plaintiff. [SJO at 3-4]. As a result, the Superior Court concluded Defendant

made the transfer with actual intent to hinder, delay, and defraud Plaintiff. [SJO at 4]. The Superior

Court further concluded that due to Defendant’s insolvency and the lack of reasonably equivalent

value for the transfer, that the transfer was constructively fraudulent. [SJO at 4].



                                                  7 
 
Case 18-05115-bem        Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52              Desc Main
                                   Document Page 8 of 16
                                                  


               With respect to the $250,000, Defendant tendered a check in that amount, dated

October 18, 2010, to Furniture Consignment. Furniture Consignment was incorporated by

Defendant’s daughter on October 8, 2010, less than 10 days after entry of the Florida judgment.

Defendant retained control of the funds after the transfer and used them to pay debts unrelated to

Furniture Consignment. The funds were deposited into three separate bank accounts that were

closed within a few days, thereby concealing the details of to whom and when the money was paid.

The transfer was made to prevent Plaintiff from garnishing the funds. [SJO at 5]. As a result, the

Superior Court concluded the transfer was both actually and constructively fraudulent.

               With respect to the $100,000, Defendant tendered that amount to her non-profit

organization, an insider of Defendant, on December 10, 2010. At the time of the transfer,

Defendant was the CEO, CFO, and secretary of the organization. Although Defendant designated

the transfer as a “loan” on the check, the transfer was a gift to the organization, and no

consideration was given for it. [SJO at 6-8]. The Superior Court concluded the transfer was both

actually and constructively fraudulent.

               With respect to the $155,000 transfer, Defendant tendered that amount to her

daughter, an insider, on October 11, 2010. The transfer was a gift made for no consideration. The

Superior Court concluded the transfer was both actually and constructively fraudulent. [SJO at 8-

9].

               The Consent Order recites the procedural history of the case but does not add any

new findings of fact regarding the Transfers. However, Plaintiff primarily relies on the following

language in the Consent Order in support of its collateral estoppel argument:

               As this Court previously found, the House Transfer and the Money
               Transfers were fraudulent as a matter of law under O.C.G.A. § 18-
               2-74(a)(1) in that they were completed with the actual intent to
               hinder, delay, and defraud. The Court also found that the House

                                                8 
 
Case 18-05115-bem         Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52               Desc Main
                                    Document Page 9 of 16
                                                    


               Transfer and the Money Transfers were the result of willful and
               malicious conduct and resulted in injury to [Plaintiff].

[Consent Order at 4 (emphasis in original)]. Because the Summary Judgment Order did not

expressly make a finding of willful and malicious injury, these two sentences are conclusory

statements and do not represent findings made by the Superior Court. While the Superior Court

did determine that all the Transfers were made with actual fraudulent intent in violation of

O.C.G.A. § 18-2-74(a)(1), there was no claim comparable to willful and malicious injury for which

Defendant was held liable. Although the complaint included a count for punitive damages, no such

damages were awarded either in the Summary Judgment Order or the Consent Order.

               As to identity of parties, Defendant is a party to this proceeding and the Superior

Court Case. Although Plaintiff’s name has changed since the Superior Court Case, [see Doc. 7-2],

Plaintiff has provided undisputed documentation demonstrating that it is the successor in interest

to the plaintiff in the Superior Court Case. Furthermore, even if they were not the same, “[o]ne is

in privity with another when they are represented at trial and are ‘in law so connected with a party

to the judgment as to have such an identity of interest that the party to the judgment represented

the same legal right.’” In re T.M.G., 275 Ga. at 570, S.E.2d at 329. The Court finds Plaintiff has

met this standard and the identity of parties is established. The Court will address the remaining

elements of collateral estoppel separately for each of Plaintiff’s claims.

               Although the claims in the Superior Court Case, actual and constructively

fraudulent transfers, are not identical to the claims raised in the present action, nondischargeability

pursuant to § 523(a)(2)(A) and (a)(6), “collateral estoppel does not require identity of the claim

but only precludes readjudication of an issue already adjudicated between the parties or their

privies in a prior action.” City of Demorest v. Roberts & Dunahoo Properties, LLC, 288 Ga. App.

708, 713, 655 S.E.2d 617, 621 (2007).

                                                  9 
 
Case 18-05115-bem         Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52               Desc Main
                                   Document Page 10 of 16
                                                    


               O.C.G.A. § 18-2-74(a)(1) is Georgia’s fraudulent transfer statute for transfers made

with actual fraudulent intent. At the time the Summary Judgment Order was entered, it provided:

        A transfer made or obligation incurred by a debtor is voidable as to a creditor,
        whether the creditor's claim arose before or after the transfer was made or the
        obligation was incurred, if the debtor made the transfer or incurred the obligation .
        . . [w]ith actual intent to hinder, delay, or defraud any creditor of the debtor. . . .

O.C.G.A. § 18-2-74(a)(1) (2012). To determine “actual intent to hinder, delay, or defraud,”

O.C.G.A. § 18-2-74(b) requires the Court to consider a non-exhaustive list of factors known as

“badges of fraud.” O.C.G.A. § 18-2-74(b).

               At the time the Summary Judgment Order was entered, Georgia’s constructive

fraud statute, O.C.G.A. § 18-2-75(a), provided:

        A transfer made or obligation incurred by a debtor is fraudulent as to a creditor
        whose claim arose before the transfer was made or the obligation was incurred if
        the debtor made the transfer or incurred the obligation without receiving a
        reasonably equivalent value in exchange for the transfer or obligation and the
        debtor was insolvent at that time or the debtor became insolvent as a result of the
        transfer or obligation.

O.C.G.A. § 18-2-75 (2012). The Superior Court granted summary judgment under both of these

statutes.

            B. Nondischargeability Under 11 U.S.C. § 523(a)(6) Is Established by Collateral
               Estoppel

               Plaintiff seeks nondischargeability of its debt pursuant to 11 U.S.C. § 523(a)(6),

which provides that debts “for willful and malicious injury by the debtor to another entity or to the

property of another entity” are nondischargeable. 11 U.S.C. § 523(a)(6). The Supreme Court has

held that § 523(a)(6) covers only “acts done with the actual intent to cause injury.” Kawaauhau v.

Geiger, 523 U.S. 57, 61 (1998). “[A]lthough Geiger suggested a relationship between § 523(a)(6)

and intentional torts, the Geiger standard is not necessarily satisfied by simply proving the

elements of an intentional tort. ‘Merely because a tort is classified as intentional does not mean

                                                  10 
 
Case 18-05115-bem         Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52               Desc Main
                                   Document Page 11 of 16
                                                    


that any injury caused by the tortfeasor is willful.’” Britt's Home Furnishing, Inc. v. Hollowell (In

re Hollowell), 242 B.R. 541, 544 (Bankr. N.D. Ga. 1999) (quoting Miller v. J.D. Abrams, Inc., 156

F.3d 598, 604 (5th Cir. 1998)).

               Fraudulent transfer is an intentional tort in Georgia. See U.S. Capital Funding VI,

Ltd. v. Patterson Bankshares, Inc., 137 F. Supp. 3d 1340, 1381 (S.D. Ga. 2015) (“Plaintiff's

Amended Complaint sufficiently alleges the occurrence of the underlying tort—[Defendants’]

fraudulent transfer resulting in injury to Plaintiff.”) Furthermore, willful and malicious injuries for

the purposes of § 523(a)(6) may be “the result of fraud” that otherwise falls under § 523(a)(2).

Husky Int'l Elecs., Inc. v. Ritz, 136 S. Ct. 1581, 1588 (2016). These injuries are distinct from the

“fraudulent acts” covered by § 523(a)(2)(A), but a plaintiff may recover under either subsection

for a fraud that results in willful and malicious injury. Id.

               The Eleventh Circuit has “conclude[d] that a debtor is responsible for a ‘willful’

injury when he or she commits an intentional act the purpose of which is to cause injury or which

is substantially certain to cause injury.” Hope v. Walker (In re Walker), 48 F.3d 1161, 1165 (11th

Cir. 1995); accord In re Kane, 755 F.3d at 1295 (quoting In re Jennings, 670 F.3d 1329, 1334

(11th Cir. 2012)). To establish malice, Plaintiff must show that Defendant’s actions were

“‘wrongful and without just cause or excessive even in the absence of personal hatred, spite or ill-

will.’” In re Jennings, 670 F.3d at 1334 (quoting In re Walker, 48 F.3d at 1164 (quoting In re

Ikner, 883 F.2d 986, 991 (11th Cir. 1989))). Malice may be shown where a fraudulent transfer was

made to “keep [assets] out of the hands of creditors,” especially where a judgment has been

obtained on a fraudulent transfer claim at the time the nondischargeability action is initiated. Id. at

1333. The depth of factual analysis required in such a case was set forth by the Eleventh Circuit in




                                                  11 
 
Case 18-05115-bem        Doc 12      Filed 03/28/19 Entered 03/28/19 14:51:52               Desc Main
                                    Document Page 12 of 16
                                                    


In re Jennings. The Eleventh Circuit found the plaintiff established nondischargeabilty under

§ 523(a)(6) based on the following:

       Here, the evidence in the record showed that Janice transferred Shoreview willfully
       and with malice. She knew that the purpose of the transfer was to keep Shoreview
       out of the reach of creditors. She was acutely aware of Maxfield's personal injury
       claim, because she, Bruce, and their trust, RKB, were named as defendants in the
       suit just three months before the transfer. .... This evidence illustrates that Janice
       acted willfully in preventing Maxfield from reaching Shoreview to satisfy part of
       his personal injury judgment. And she had no just cause to effect the transfer: she
       knew Anna Leah had no claim to Shoreview, and she knew Bruce had no legitimate
       reason to transfer it to her. She effected the transfer without just cause, and therefore
       did so with malice.

In re Jennings, 670 F.3d at 1334.

               In this case, the Superior Court made findings that the Transfers occurred shortly

after Plaintiff obtained a judgment on one note and began making demands on a second note. The

Transfers were either made when Defendant was insolvent or caused her to become insolvent.

Each of the Transfers was made to insiders of Defendant for no monetary consideration. Defendant

retained control of the property after it was transferred. Therefore, there was no just cause for the

Transfers. With respect to the $100,000 transfer, the claim of consideration was false; Defendant’s

concealing of the true purpose of the transfer indicates willfulness. As to the $250,000 transfer,

the Superior Court found Defendant made the transfer to prevent Plaintiff from garnishing the

funds. As in Jennings, Defendant knew about Defendant’s claims against her, she knew that

transferring the property would place it beyond the reach of Defendant, and she had no just cause

or reason to make the Transfers.

               Accordingly, the findings in the Summary Judgment Order establish that the issue

of willful and malicious injury has been litigated. Furthermore, Defendant was an active participant

in the Superior Court Case and fully exhausted her appeal rights. Accordingly, Plaintiff has




                                                  12 
 
Case 18-05115-bem                               Doc 12          Filed 03/28/19 Entered 03/28/19 14:51:52   Desc Main
                                                               Document Page 13 of 16
                                                                            


established all the elements of collateral estoppel for its claim under § 523(a)(6). Based on the

foregoing, the Court finds that Plaintiff is entitled to summary judgment on this claim.6

                      C. Nondischargeability Under 11 U.S.C. § 523(a)(2)(A) Is Not Established By
                         Collateral Estoppel.

                             Plaintiff has also alleged nondischargeability pursuant to 11 U.S.C. § 523(a)(2)(A),

which provides:

              (a) A discharge under section 727, 1141, 1228(a), 1228(b), or 1328(b) of this title
              does not discharge an individual debtor from any debt— . . .
                     (2) for money, property, services, or an extension, renewal, or refinancing
                             of credit, to the extent obtained by—
                             (A) false pretenses, a false representation, or actual fraud, other
                                     than a statement respecting the debtor’s or an insider’s
                                     financial condition;

11 U.S.C. § 523(a)(2)(A); see also 124 Cong. Rec. H11,095–11,096 (daily ed. Sept. 28, 1978)

(stating that §§ 523(a)(2)(A) and (a)(2)(B) were intended to be mutually exclusive). The Supreme

Court has held that “actual fraud” in Section 523(a)(2)(A) “encompass[es] fraudulent conveyance

schemes, even when those schemes do not involve a false representation.” Husky Int'l Elecs., Inc.

v. Ritz, 136 S. Ct. 1581, 1590 (2016). Husky “resolved a circuit split about whether a fraudulent

conveyance could constitute ‘actual fraud’ under section 523(a)(2)(A), even where no false

statements were made or relied upon when the debt was created.” Interamerican Asset Mgmt. Fund

Ltd. v. Ortega (In re Ortega), 573 B.R. 284, 294-95 (Bankr. S.D. Fla. 2017) (quoting Husky, 136

S. Ct. at 1586).

                             In Cohen v. De La Cruz, the Supreme Court held:


                                                            
6
  Defendant argues her intent in her Response to Plaintiff’s Motion for Summary Judgment, [Doc. 8], and that Plaintiff
has collected significant amounts on its judgment, such that a determination of what is presently owed Plaintiff is
necessary. This Court is required to give the final Orders entered by the Superior Court preclusive effect and cannot
go behind the Orders to review the circumstances at the time they were entered. See supra at 6. Further, this Court is
determining only that whatever amount is owed Plaintiff is excepted from discharge. This Court is not determining
the current balance of the obligation. To the extent such a determination is necessary, that is a matter for the Superior
Court to address.

                                                                          13 
 
Case 18-05115-bem        Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52             Desc Main
                                  Document Page 14 of 16
                                                  


       [T]he phrase “to the extent obtained by” in § 523(a)(2)(A) modifies “money,
       property, services, or ... credit”—not “any debt”—so that the exception
       encompasses “any debt ... for money, property, [etc.], to the extent [that the money,
       property, etc., is] obtained by” fraud. The phrase thereby makes clear that the share
       of money, property, etc., so obtained gives rise to a nondischargeable debt. Once it
       is established that specific money or property has been obtained by fraud, however,
       “any debt” arising therefrom is excepted from discharge.

523 U.S. at 213–14, 118 S. Ct. at 1214. In order to establish its entitlement to collateral estoppel

on the § 523(a)(2)(A) claim, Plaintiff must show that the question of whether any money, property,

services, or credit were obtained by fraud was necessary to the Superior Court’s Summary

Judgment Order.

               In this case, the debt to Plaintiff arose under various promissory notes, and there

are no facts in the record to indicate the notes were obtained by fraud on the part of Defendant.

[See, cf. Doc. 8] (“There are no allegations as to misrepresentations made by Defendant in

obtaining the original loan. The loan was based on actual finances at the time of origination and

there are no allegations of misrepresentation by omission.”) The fraud occurred after the fact when

Defendant attempted to shield her assets from Plaintiff.

               Judge Hagenau faced similar facts to those at bar in RES-GA Diamond Meadows,

LLC v. Robertson (In re Robertson), 576 B.R. 684 (Bankr. N.D. Ga. 2017). She noted that,

although Husky does preserve the possibility that a fraudulent conveyance scheme could give rise

to nondischargeability under § 523(a)(2)(A), in Texas, “an individual who directed a fraudulent

conveyance by a corporation could be held personally liable to a creditor of the transferor through

veil piercing” and that that debt would be nondischageable. Id. at 715. The facts of this case are

less like Husky and more like Robertson, because “[Defendant] already owed the money personally

and the alleged fraudulent transfer scheme occurred after the debt was incurred.” Id. Accordingly,

the Court cannot conclude that a prior proceeding determined that Defendant has a debt arising



                                                14 
 
Case 18-05115-bem         Doc 12     Filed 03/28/19 Entered 03/28/19 14:51:52           Desc Main
                                    Document Page 15 of 16
                                                   


from Plaintiff’s fraudulent receipt of money, property, services or credit. Therefore, collateral

estoppel does not apply, and Defendant is not entitled to summary judgment on this claim.

V.     CONCLUSION

               Plaintiff has shown it is entitled to summary judgment on its claims for

nondischargeability pursuant to 11 U.S.C. § 523(a)(6) based on collateral estoppel. Plaintiff failed

to demonstrate that it is entitled to summary judgment on its claim under § 523(a)(2)(A).

Accordingly, it is

               ORDERED that Plaintiff’s Motion [Doc. 7] is GRANTED as to its claim under 11

U.S.C. § 523(a)(6); it is further

               ORDERED that Plaintiff’s Motion [Doc. 7] is DENIED as to its claim under 11

U.S.C. § 523(a)(2)(A).

                                        END OF ORDER




                                                15 
 
Case 18-05115-bem      Doc 12    Filed 03/28/19 Entered 03/28/19 14:51:52   Desc Main
                                Document Page 16 of 16
                                                


                                       Distribution List

Charles H. Van Horn
Berman Fink Van Horn, P.C.
3475 Piedmont Road, N.E., Suite 1100
Atlanta, GA 30305

Valerie Wulff Sherman
Sherman Law Group
1560 Warsaw Road, Suite 100
Roswell, GA 30076

Gloria Jean Harrell
50 Wills Drive
Alpharetta, GA 30009




                                              16 
 
